DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2022 has been entered.

Response to Amendment
The amendment filed 03/01/2022 has been entered. Claims 2 and 4-14 remain pending in the application. 

Response to Arguments
Applicant’s arguments, filed 03/01/2022, with respect to the rejections of claims 2 and 14 under 103 have been fully considered and are persuasive because of the amendments. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Akinaga (JP 2006136085 – Applicant provided reference) in view of Goutard et al. (US Pub. 2011/0282508) and further in view of Ukita et al. (US Pub. 2012/0147802).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Akinaga (JP 2006136085 – Applicant provided reference) in view of Goutard et al. (US Pub. 2011/0282508) and further in view of Ukita et al. (US Pub. 2012/0147802).
As per claim 2, Akinaga teaches a condition determination system, comprising:
a storage unit [paragraph 0063, database server] that stores therein relation data indicating a relation between the operation condition of the facility [paragraph 0007, “the battery characteristics of a secondary battery for power storage … are measured … and whether or not the measurement result is abnormal is determined”] and the level of the phenomenon that occurs due to the operation condition of the facility [paragraph 0037, “table information of an abnormality level to be determined in the central monitoring center 50”; paragraph 0063, “referring to the database server 70 to acquire the table information of the abnormality level and displaying it on the second monitor 62B”]; and
at least one processor programed to function as [paragraph 0035, “a CPU 52 for central control”]: 
an operation condition data obtaining unit [paragraph 0016, sensor] configured to obtain operation condition data indicating the operation condition of the facility [paragraph 0026, power storage facility where a power storage device is installed; paragraph 0016, “information on the main electrical characteristics (storage characteristics) of the power storage device is acquired from the first sensor group … information on electrical characteristics is the charge / discharge current and the charge / discharge voltage”], the facility having existing power sources [paragraph 0026, power storage facility including a power storage] including an external power source and at least one of an internal power source, an emergency power source, or a storage battery power source [Fig. 1, paragraph 0026, power storage facility where a power storage device is installed; paragraph 0002, “Surplus electric power at night is stored in a power storage device”; It can be seen that the power storage facility comprises the external power source which supplies power to the storage device during the daytime]; 
a determination unit [paragraph 0019, the central monitoring center] configured to determine, a level of the presumed phenomenon [paragraphs 0046-0050, “The abnormality level 1 is a case where the power storage device 10 automatically stops … Abnormal level 2 is a level in which the abnormal state continues even after the abnormal stop, and the equipment is in a dangerous state … Abnormal level 4 is an abnormal occurrence of equipment, but it is an abnormal state that cannot be determined … The abnormality level 6 is a level in which the equipment abnormality is extremely severe and the damage is large …”]; and 
a display control unit [paragraph 0014, “a computer is used to support reporting of an abnormal state in the power storage device”] configured to generate display data [paragraph 0063, table information] based on the determined level of the presumed phenomenon [paragraph 0037, “table information of an abnormality level to be determined in the central monitoring center 50”], and cause a display device to display thereon the display data [paragraph 0063, “the database server 70 to acquire the table information of the abnormality level and displaying it on the second monitor 62B”], wherein the at least one processor is programed to function as 
the determination unit [paragraph 0019, The central monitoring center] to determine, among the existing power sources, normal power sources and abnormal power sources based on the operation condition data [paragraph 0005, “Power storage devices … must be managed and operated as safely and stably as possible”; paragraphs 0018-0019, “Acquired information such as electrical characteristic information and meteorological information is automatically transmitted to the central monitoring center … The acquired information is analyzed … The central monitoring center also determines whether the power storage device is operating normally or abnormally from the acquired information”; paragraph 0022, “An abnormal situation occurred at the power storage facility XX in the building”; It can be seen that the Power storage devices in the building are monitored to determine which Power storage device is operating normally or abnormally, for example, an abnormal situation occurred at the power storage facility XX in the building, and a normal situation occurred at the power storage facility YY in the building], and 
the display control unit [paragraph 0014, “a computer is used to support reporting of an abnormal state in the power storage device”] to generate, in response to determining the normal power sources and the abnormal power sources [paragraph 0059, “determined whether the state of the power storage device 10 is normal or abnormal”], a first display data representing the normal power sources [paragraph 0060, “The normality / abnormality of the operating state of the power storage device 10 is determined”; paragraph 0046, “since abnormality level 1 is a level that does not cause any particular problem in terms of equipment, it returns to the normal operating state after inspection. In some cases, automatic recovery is possible”; It can be seen that level 1 can be considered as normal level] and a second display data representing the abnormal power sources [paragraph 0063, “acquire the table information of the abnormality level”], and to cause the display device to display the first display data and the second display data differently from each other [paragraph 0063, “acquire the table information of the abnormality level and displaying it on the second monitor 62B”].  
Akinaga does not teach
a simulation unit configured to estimate change over time of the facility and generate scenario data by using the operation condition data and the relation data, the scenario data indicating a presumed phenomenon that is presumed to occur due to the operation condition of the facility; 
determine, based on scenario data, a level of the presumed phenomenon (emphasis added);
2Docket No.: 4554-437wherein the existing power sources are configured to supply power to electric devices in the facility, 
the storage unit is configured to store 
power data of each of the electric devices, the power data indicating a power value necessary for each of the electric devices, and 
characteristic data of each of the existing power sources, the characteristic data indicating a power feeding capability of each of the existing power sources, and 
the at least one processor is programed to function as 
the determination unit to determine that, in response to the power feeding capability of one of the existing power sources being smaller than the power value of one of the electric devices connected to the one of the existing power sources, the one of the electric devices is unable to operate, 
the determination unit to determine, as the level of the presumed phenomenon, the number of electric devices that are unable to operate, and 
the display control unit to generate a third display data indicating the number of the electric devices that are unable to operate and to cause the display device to display the third display data.  
Goutard teaches
a simulation unit configured to estimate change over time of the facility and generate scenario data by using the operation condition data and the relation data, the scenario data indicating a presumed phenomenon that is presumed to occur due to the operation condition of the facility [paragraph 0007, “perform security analysis of the current power system state. The power system state is compared against "normal" operating conditions”; paragraph 0023, “analyze the power system related data, including performing predictive analysis (e.g., via simulation) … to facilitate identifying a current or predicted future state of the PTDG, a cause or source of an abnormal condition in the PTDG”; It can be seen that the current state/operating condition is analyzed to identify the abnormal condition (relation data); paragraph 0185, “estimating or predicting the current or future state of the PTDG portion … simulating at least a portion of future operations of the PTDG portion to predict at least one scenario of operations of the PTDG portion over a specified period of time in the future under a specified subset of operating conditions, analyzing an equipment data file relating to at least the dynamic equipment rating of the piece of PTDG equipment, granting a request to operate the piece of PTDG equipment under an overload condition for the specified period of time when it is determined that the overload condition is acceptable, denying the request to operate the piece of PTDG equipment under the overload condition for the specified period of time when it is determined that the overload condition is not acceptable”]; 
determine, based on scenario data, a level of the presumed phenomenon [paragraph 0190, “generate one or more simulated operating condition scenarios relating to the PTDG … wherein the one or more simulated operating condition scenarios can include a best case simulated operating condition scenario, a worst case operating condition scenario, a most likely case operating condition scenario, and/or one or more simulated operating condition scenarios that can have various likelihoods of occurrence or various outcome scenarios. The subset of simulated operating condition scenarios can be employed to identify the predicted effect (e.g., result) of performing (or not performing) a power-related action(s) in relation to the PTDG portion”];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method for determining condition of the storage device of Akinaga to include the process of estimating change over time of the facility and generate scenario indicating a presumed phenomenon that is presumed to occur due to the operation condition of the facility of Goutard. Doing so would help the system to be aware of such predicted scenarios and can make decisions relating to operation of the PTDG based at least in part on the predicted scenarios and associated prediction information (Goutard, 0105).
Akinaga and Goutard do not teach
2Docket No.: 4554-437wherein the existing power sources are configured to supply power to electric devices in the facility, 
the storage unit is configured to store 
power data of each of the electric devices, the power data indicating a power value necessary for each of the electric devices, and 
characteristic data of each of the existing power sources, the characteristic data indicating a power feeding capability of each of the existing power sources, and 
the at least one processor is programed to function as 
the determination unit to determine that, in response to the power feeding capability of one of the existing power sources being smaller than the power value of one of the electric devices connected to the one of the existing power sources, the one of the electric devices is unable to operate, 
the determination unit to determine, as the level of the presumed phenomenon, the number of electric devices that are unable to operate, and 
the display control unit to generate a third display data indicating the number of the electric devices that are unable to operate and to cause the display device to display the third display data.  
Ukita teaches
2Docket No.: 4554-437the existing power sources are configured to supply power to electric devices in the facility [paragraph 0027, “electric power supply to an appliance”], 
the storage unit [paragraph 0036, “a power management storage unit] is configured to store 
power data of each of the electric devices, the power data indicating a power value necessary for each of the electric devices [paragraph 0036, “a power management storage unit configured to store a generated power value of a power generator, an accumulated power value of a power accumulator, and the total power consumption value of the power consumption appliance”; Fig. 2, paragraphs 0135 and 0138, “home appliance characteristics table 24a stores information such as "maximum power consumption (W)" … The maximum power consumption indicates the maximum power consumption consumed by each of the home appliances”], and 
characteristic data of each of the existing power sources, the characteristic data indicating a power feeding capability of each of the existing power sources [paragraph 0036, “a power management storage unit configured to store a generated power value of a power generator], and 
the at least one processor [paragraph 0381, computer] is programed to function as 
the determination unit to determine that, in response to the power feeding capability of one of the existing power sources being smaller than the power value of one of the electric devices connected to the one of the existing power sources, the one of the electric devices is unable to operate [Fig. 12, paragraph 0027, “When the total power consumption 1031 exceeds the maximum available power value 1032 at time T1, a breaker trips, for example, and electric power supply to an appliance, which is in operation, is stopped”; Since, paragraphs 0013 recites “the network-connected home appliances 11a, 11b, 11c, may include any number of appliances without being limited to three appliances”, therefore, the number of appliance can be one, and the total power consumption indicates the power value of one appliance], 
the determination unit to determine, as the level of the presumed phenomenon, the number of electric devices that are unable to operate [paragraph 0027, “When the total power consumption 1031 exceeds the maximum available power value 1032 at time T1, a breaker trips, for example, and electric power supply to an appliance, which is in operation, is stopped”],
the display control unit to generate a third display data indicating the number of the electric devices that are unable to operate and to cause the display device to display the third display data [paragraph 0028, “peak suppression is known that recognizes the operational situation of each appliance and the total power consumption in real time, and controls the total power consumption value 1031 so as to not exceed the available power supply value 1032 … When the total power consumption 1031 exceeds the peak suppression threshold value 1033, the energy controller 1021 suppresses the total power consumption 1031 by remotely controlling the tum-off of the network-connected home appliances”; Fig. 8 discloses a diagram/display of a power visualization table held by the peak suppression unit].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method for determining condition of the storage device of Akinaga to include the storage unit stores a power value necessary for each of the electric devices, a power feeding capability of each of the existing power sources, and determine that, in response to the power feeding capability of one of the existing power sources being smaller than the power value of one of the electric devices connected to the one of the existing power sources, the one of the electric devices is unable to operate of Ukita. Doing so would help controlling the total power consumption value so as to not exceed the available power supply value (Ukita, 0028).

As per claim 12, Akinaga, Goutard and Ukita teach the condition determination system according to claim 2.
Akinaga further teaches
the condition determination system according to claim 2 [paragraph 0016, “information on the main electrical characteristics (storage characteristics) of the power storage device is acquired from the first sensor group … information on electrical characteristics is the charge / discharge current and the charge / discharge voltage”; paragraph 0019, “The central monitoring center also determines whether the power storage device is operating normally or abnormally from the acquired information”; paragraph 0037, “table information of an abnormality level to be determined in the central monitoring center 50”; paragraph 0063, “the database server 70 to acquire the table information of the abnormality level and displaying it on the second monitor 62B”; paragraphs 0046-0050, “The abnormality level 1 is a case where the power storage device 10 automatically stops … Abnormal level 2 is a level in which the abnormal state continues even after the abnormal stop, and the equipment is in a dangerous state … Abnormal level 4 is an abnormal occurrence of equipment, but it is an abnormal state that cannot be determined … The abnormality level 6 is a level in which the equipment abnormality is extremely severe and the damage is large …”]; and 
a further processor programed to function as an information management unit [paragraph 0014, mean] configured to share, via a network, abnormality data including the operation condition data necessary at the time of abnormality [paragraph 0014, “a means for acquiring the information and a means for processing the notification of abnormal information to the notification destination in the notification network existing in the affected area”; paragraph 0024, “when an abnormal state occurs, everything from the necessary line connection with the reporting destination to the reporting content is automatically performed … the abnormal contents can be surely notified to the necessary public facilities”; paragraph 0066, “the notified display process is performed on the first monitor screen”; paragraph 0037, “displaying table information of an abnormality level to be determined in the central monitoring center 50”], wherein 
the decision-making support system is configured to support decision-making for measures at the time of abnormality [paragraph 0057, “An abnormal situation occurred at the power storage facility XX in the building … Please notify the relevant departments of the evacuation advisory”; paragraph 0050, “The abnormality level 10 is an extremely dangerous level at which it is predicted that an impact on the neighborhood will surely occur, and is a level that should be evacuated immediately”].  

As per claim 13, Akinaga, Goutard and Ukita teach the condition determination system according to claim 12.
Akinaga further teaches
the further processor is programed to function as the information management unit to distribute report data generated based on the determined level of the presumed phenomenon [paragraph 0057, “when the setting of the abnormal level is confirmed, the emergency call destination table is referred to, and the line is processed in order from the top of this table to the corresponding public facility to automatically notify … An abnormal situation occurred at the power storage facility XX in the building … Please notify the relevant departments of the evacuation advisory”; paragraph 0015, “the information ranked according to the abnormal state … a means for selecting an automatic notification network according to the specified rank, and a means for processing a notification of an abnormal state to a notification destination existing in the above-mentioned affected area”].

As per claim 14, Akinaga teaches a condition determination method, including:
storing, in a storage unit [paragraph 0063, database server], relation data indicating a relation between an operation condition of a facility [paragraph 0007, “the battery characteristics of a secondary battery for power storage … are measured … and whether or not the measurement result is abnormal is determined”] and a level of a phenomenon that occurs due to the operation condition of the facility [paragraph 0037, “table information of an abnormality level to be determined in the central monitoring center 50”; paragraph 0063, “referring to the database server 70 to acquire the table information of the abnormality level and displaying it on the second monitor 62B”]; 5 
obtaining operation condition data indicating the operation condition of the facility [paragraph 0026, power storage facility where a power storage device is installed; paragraph 0016, “information on the main electrical characteristics (storage characteristics) of the power storage device is acquired from the first sensor group … information on electrical characteristics is the charge / discharge current and the charge / discharge voltage”], the facility having existing power sources [paragraph 0026, power storage facility including a power storage] including an external power source and at least one of an internal power source, an emergency power source, or a storage battery power source [Fig. 1, paragraph 0026, power storage facility where a power storage device is installed; paragraph 0002, “Surplus electric power at night is stored in a power storage device”; It can be seen that the power storage facility comprises the external power source which supplies power to the storage device during the daytime]; 
determining a level of the presumed phenomenon [paragraphs 0046-0050, “The abnormality level 1 is a case where the power storage device 10 automatically stops … Abnormal level 2 is a level in which the abnormal state continues even after the abnormal stop, and the equipment is in a dangerous state … Abnormal level 4 is an abnormal occurrence of equipment, but it is an abnormal state that cannot be determined … The abnormality level 6 is a level in which the equipment abnormality is extremely severe and the damage is large …”]; 
generating, based on the determined level of the presumed phenomenon, display data [paragraph 0037, “table information of an abnormality level to be determined in the central monitoring center 50”], and causing a display device to display thereon the display data [paragraph 0063, “the database server 70 to acquire the table information of the abnormality level and displaying it on the second monitor 62B”], wherein the condition determination method further comprises: 
determining, among the existing power sources, normal power sources and abnormal power sources based on the operation condition data [paragraph 0005, “Power storage devices … must be managed and operated as safely and stably as possible”; paragraphs 0018-0019, “Acquired information such as electrical characteristic information and meteorological information is automatically transmitted to the central monitoring center … The acquired information is analyzed … The central monitoring center also determines whether the power storage device is operating normally or abnormally from the acquired information”; paragraph 0022, “An abnormal situation occurred at the power storage facility XX in the building”; It can be seen that the Power storage devices in the building are monitored to determine which Power storage device is operating normally or abnormally, for example, an abnormal situation occurred at the power storage facility XX in the building, and a normal situation occurred at the power storage facility YY in the building], and 
generating, in response to determining the normal power sources and the abnormal power sources [paragraph 0059, “determined whether the state of the power storage device 10 is normal or abnormal”], a first display data representing the normal power sources [paragraph 0060, “The normality / abnormality of the operating state of the power storage device 10 is determined”; paragraph 0046, “since abnormality level 1 is a level that does not cause any particular problem in terms of equipment, it returns to the normal operating state after inspection. In some cases, automatic recovery is possible”; It can be seen that level 1 can be considered as normal level] and a second display data representing the abnormal power sources [paragraph 0063, “acquire the table information of the abnormality level”], and causing the display device to display the first display data and the second display data, wherein the first and second display data are displayed differently from each other on the display device [paragraph 0063, “acquire the table information of the abnormality level and displaying it on the second monitor 62B”].  
Akinaga does not teach
estimating change over time of the facility and generating scenario data by using the operation condition data and the relation data, the scenario data indicating a presumed phenomenon that is presumed to occur due to the operation condition of the facility; 
determining, based on scenario data, a level of the presumed phenomenon (emphasis added);
wherein the existing power sources supply power to electric devices in the facility, and 
wherein the condition determination method further comprises 
storing power data of each of the electric devices, the power data indicating a power value necessary for each of the electric devices, and characteristic data of each of the 6Docket No.: 4554-437existing power sources, the characteristic data indicating a power feeding capability of each of the existing power sources, 
determining that, in response to the power feeding capability of one of the existing power sources being smaller than the power value of one of the electric devices connected to the one of the existing power sources, the one of the electric devices is unable to operate, 
determining, as the level of the presumed phenomenon, the number of electric devices that are unable to operate, and 
generating a third display data indicating the number of the electric devices that are unable to operate and causing the display device to display the third display data.  
Goutard teaches
estimating change over time of the facility and generating scenario data by using the operation condition data and the relation data, the scenario data indicating a presumed phenomenon that is presumed to occur due to the operation condition of the facility [paragraph 0007, “perform security analysis of the current power system state. The power system state is compared against "normal" operating conditions”; paragraph 0023, “analyze the power system related data, including performing predictive analysis (e.g., via simulation) … to facilitate identifying a current or predicted future state of the PTDG, a cause or source of an abnormal condition in the PTDG”; It can be seen that the current state/operating condition is analyzed to identify the abnormal condition (relation data); paragraph 0185, “estimating or predicting the current or future state of the PTDG portion … simulating at least a portion of future operations of the PTDG portion to predict at least one scenario of operations of the PTDG portion over a specified period of time in the future under a specified subset of operating conditions, analyzing an equipment data file relating to at least the dynamic equipment rating of the piece of PTDG equipment, granting a request to operate the piece of PTDG equipment under an overload condition for the specified period of time when it is determined that the overload condition is acceptable, denying the request to operate the piece of PTDG equipment under the overload condition for the specified period of time when it is determined that the overload condition is not acceptable”]; 
determining, based on scenario data, a level of the presumed phenomenon [paragraph 0190, “generate one or more simulated operating condition scenarios relating to the PTDG … wherein the one or more simulated operating condition scenarios can include a best case simulated operating condition scenario, a worst case operating condition scenario, a most likely case operating condition scenario, and/or one or more simulated operating condition scenarios that can have various likelihoods of occurrence or various outcome scenarios. The subset of simulated operating condition scenarios can be employed to identify the predicted effect (e.g., result) of performing (or not performing) a power-related action(s) in relation to the PTDG portion”];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method for determining condition of the storage device of Akinaga to include the process of estimating change over time of the facility and generate scenario indicating a presumed phenomenon that is presumed to occur due to the operation condition of the facility of Goutard. Doing so would help the system to be aware of such predicted scenarios and can make decisions relating to operation of the PTDG based at least in part on the predicted scenarios and associated prediction information (Goutard, 0105).
Akinaga and Goutard do not teach
wherein the existing power sources supply power to electric devices in the facility, and 
wherein the condition determination method further comprises 
storing power data of each of the electric devices, the power data indicating a power value necessary for each of the electric devices, and characteristic data of each of the 6Docket No.: 4554-437existing power sources, the characteristic data indicating a power feeding capability of each of the existing power sources, 
determining that, in response to the power feeding capability of one of the existing power sources being smaller than the power value of one of the electric devices connected to the one of the existing power sources, the one of the electric devices is unable to operate, 
determining, as the level of the presumed phenomenon, the number of electric devices that are unable to operate, and 
generating a third display data indicating the number of the electric devices that are unable to operate and causing the display device to display the third display data.  
Ukita teaches
the existing power sources supply power to electric devices in the facility [paragraph 0027, “electric power supply to an appliance”], 
wherein the condition determination method further comprises 
storing power data of each of the electric devices, the power data indicating a power value necessary for each of the electric devices [paragraph 0036, “a power management storage unit configured to store a generated power value of a power generator, an accumulated power value of a power accumulator, and the total power consumption value of the power consumption appliance”; Fig. 2, paragraphs 0135 and 0138, “home appliance characteristics table 24a stores information such as "maximum power consumption (W)" … The maximum power consumption indicates the maximum power consumption consumed by each of the home appliances”], and characteristic data of each of the 6Docket No.: 4554-437existing power sources, the characteristic data indicating a power feeding capability of each of the existing power sources [paragraph 0036, “a power management storage unit configured to store a generated power value of a power generator], 
determining that, in response to the power feeding capability of one of the existing power sources being smaller than the power value of one of the electric devices connected to the one of the existing power sources, the one of the electric devices is unable to operate [Fig. 12, paragraph 0027, “When the total power consumption 1031 exceeds the maximum available power value 1032 at time T1, a breaker trips, for example, and electric power supply to an appliance, which is in operation, is stopped”; Since, paragraphs 0013 recites “the network-connected home appliances 11a, 11b, 11c, may include any number of appliances without being limited to three appliances”, therefore, the number of appliance can be one, and the total power consumption indicates the power value of one appliance], 
determining, as the level of the presumed phenomenon, the number of electric devices that are unable to operate [paragraph 0027, “When the total power consumption 1031 exceeds the maximum available power value 1032 at time T1, a breaker trips, for example, and electric power supply to an appliance, which is in operation, is stopped”], and 
generating a third display data indicating the number of the electric devices that are unable to operate and causing the display device to display the third display data [paragraph 0028, “peak suppression is known that recognizes the operational situation of each appliance and the total power consumption in real time, and controls the total power consumption value 1031 so as to not exceed the available power supply value 1032 … When the total power consumption 1031 exceeds the peak suppression threshold value 1033, the energy controller 1021 suppresses the total power consumption 1031 by remotely controlling the tum-off of the network-connected home appliances”; Fig. 8 discloses a diagram/display of a power visualization table held by the peak suppression unit].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method for determining condition of the storage device of Akinaga to include the storage unit stores a power value necessary for each of the electric devices, a power feeding capability of each of the existing power sources, and determine that, in response to the power feeding capability of one of the existing power sources being smaller than the power value of one of the electric devices connected to the one of the existing power sources, the one of the electric devices is unable to operate of Ukita. Doing so would help controlling the total power consumption value so as to not exceed the available power supply value (Ukita, 0028).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Akinaga in view of Goutard et al. in view of Ukita and further in view of Saito at al. (US Pub. 2011/0095899).
As per claim 4, Akinaga, Goutard and Ukita teach the condition determination system according to claim 2.
Akinaga further teaches
wherein the at least one processor is programed to function as 
the operation condition data obtaining unit to obtain the operation condition data of each facility [paragraph 0016, “information on the main electrical characteristics (storage characteristics) of the power storage device is acquired from the first sensor group … information on electrical characteristics is the charge / discharge current and the charge / discharge voltage”], 
the determination unit to classify, based on plural sets of operation condition data, the facilities into normal facilities and abnormal facilities [paragraph 0019, “The central monitoring center also determines whether the power storage device is operating normally or abnormally from the acquired information”; paragraph 0022, “An abnormal situation occurred at the power storage facility XX in the building”], and 
the display control unit to cause the display device to display thereon the abnormal facilities [paragraph 0063, “the database server 70 to acquire the table information of the abnormality level and displaying it on the second monitor 62B”].  
Akinaga, Goutard and Ukita do not teach
plural facilities;
	classifies the plural facilities into normal facilities and abnormal facilities; 
the display control unit causes the display device to display thereon the normal facilities and abnormal facilities in different designs (emphasis added). 3  Docket No.: 4554-437 PATENT  
Saito teaches
plural facilities [Fig. 5, devices 11, 12, …, 32];
	classifies the plural facilities into normal facilities and abnormal facilities [Fig. 5 shows the driving status of each device of plural devices is either normal or abnormal]; 
the display control unit causes the display device to display thereon the normal facilities and abnormal facilities in different designs [Fig. 5 displays the normal status and abnormal status of the devices in different designs]. 3  Docket No.: 4554-437 PATENT  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method for determining condition of the storage device of Akinaga to include the process of classifying the plural facilities and displaying the normal and abnormal facilities in different designs of Saito. Doing so would help determining one or more abnormal devices among the plurality of devices and enabling easy management of maintenance of the display devices (Saito, abstract).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Akinaga in view of Goutard et al. in view of Ukita in view of Saito et al. and further in view of Fukubayashi et al. (US Pub. 2016/0226250).
As per claim 5, Akinaga, Goutard, Ukita and Saito teach the condition determination system according to claim 4.
Akinaga further teaches
the facilities include the storage battery power source [paragraph 0009, power storage facility; paragraph 0016, “information on the main electrical characteristics (storage characteristics) of the power storage device is acquired”],
Akinaga, Goutard, Ukita and Saito do not teach
the operation condition data include power feedable time data indicating a time period, over which the storage battery power source is able to feed power, and 
the at least one processor is programed to function as the display control unit to cause 3the display device to display thereon the power feedable time data.  
Fukubayashi teaches
the operation condition data include remaining capacity data indicating a remaining battery capacity of the storage battery power source [abstract, “a remaining discharge capacity information acquisition unit (12) that acquires remaining discharge capacity information indicating the amount of power that can be discharged to a load from a storage battery”], and
the at least one processor is programed to function as the display control unit to cause 3the display device to display thereon the power feedable time data [Fig. 20 (3) shows the vertical axis represents the remaining amount of power of battery and the horizontal axis represents a time; paragraph 0173,  “In (3) of FIG. 20, the horizontal axis represents a time, and the vertical axis represents the amount of charge (Wh) of a storage battery … a dotted line indicates changes in the amount of charge of the storage battery in a case where power is discharged up to an upper limit in each discharging time period … a line indicates changes in the amount of charge of the storage battery in a case where power is discharged up to an upper limit in each discharging time period”].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method for determining condition of the storage device of Akinaga to include the process of displaying the remaining capacity data of Fukubayashi. Doing so would help determining the remaining amount of power that can be discharged to a load from a storage battery to generate a discharging schedule (Fukubayashi, abstract).

As per claim 6, Akinaga, Goutard, Ukita and Saito teach the condition determination system according to claim 4.
Akinaga further teaches
the facilities include the storage battery power source [paragraph 0009, power storage facility; paragraph 0016, “information on the main electrical characteristics (storage characteristics) of the power storage device is acquired”],
Akinaga, Goutard, Ukita and Saito do not teach
the operation condition data include power feedable time data indicating a time period, over which the storage battery power source is able to feed power, and 
the at least one processor is programed to function as the display control unit to cause 3the display device to display thereon the power feedable time data.  
Fukubayashi teaches
the operation condition data include power feedable time data indicating a time period, over which the storage battery power source is able to feed power [paragraph 0043, “The storage battery system 40 discharges power charged in the system in accordance with the discharging schedule generated by the storage battery management device 10”; paragraph 0061, “creates a discharging schedule for discharging power having an amount indicated by the remaining discharge capacity information according to a plan”], and 
the at least one processor is programed to function as the display control unit to cause 3the display device to display thereon the power feedable time data [Figs. 7, 10 … 15, 17 display the discharge power amount over periods of time].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method for determining condition of the storage device of Akinaga to include the process of displaying the power feedable time data of Fukubayashi. Doing so would help improving energy consumption performance and social environment performance of the entire electric power system on the basis of the behavior of consumers (Fukubayashi, 0004).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Akinaga in view of Goutard et al. in view of Ukita in view of Saito et al. and further in view of Nomura (US Pub. 2015/0229128).
As per claim 7, Akinaga, Goutard, Ukita and Saito teach the condition determination system according to claim 4.
Akinaga further teaches
the facilities include power sources including the existing power sources [paragraph 0026, “power storage facility where a power storage device is installed”; paragraph 0002, “Surplus electric power at night is stored in a power storage device”; It can be seen that the power storage facility comprises the external power source which supplies power to the storage device during the daytime; paragraph 0016, “information on the main electrical characteristics (storage characteristics) of the power storage device is acquired”], 
Akinaga, Goutard, Ukita and Saito do not teach
the at least one processor is programed to function as the display control unit to cause the display device to display thereon the power sources correspondingly to capabilities of the power sources, respectively.  
Nomura teaches
the at least one processor is programed to function as the display control unit to cause the display device to display thereon the power sources correspondingly to capabilities of the power sources, respectively [paragraph 0018, “FIG. 4 is a graph illustrating (i) change of load power for each time segment within a group, and (ii) a power supply ratio of power from a photovoltaic power generator, power from a power storage system and power from a grid with respect to the load power”].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method for determining condition of the storage device of Akinaga to include the process of displaying the plural power sources correspondingly to capabilities of the power sources of Nomura. Doing so would help managing power supply to users within a group from a power storage system and power supply to the users from a grid (Nomura, abstract).

As per claim 8, Akinaga, Goutard, Ukita and Saito teach the condition determination system according to claim 4.
Akinaga further teaches
the facilities include power sources including the existing power sources [paragraph 0026, “power storage facility where a power storage device is installed”; paragraph 0002, “Surplus electric power at night is stored in a power storage device”; It can be seen that the power storage facility comprises the external power source which supplies power to the storage device during the daytime; paragraph 0016, “information on the main electrical characteristics (storage characteristics) of the power storage device is acquired”], 
Akinaga, Goutard, Ukita and Saito do not teach
the at least one processor is programed to function as a characteristic data obtaining unit configured to obtain characteristic data of each of the power sources, the characteristic data including power feeding capabilities thereof,
the at least one processor is programed to function as the power source management unit to elect, based on necessary power data indicating power necessary for electric devices to operate and the characteristic data, a power source among the power sources to be assigned to a specific electric device, and 
the at least one processor is programed to function as the display control unit to cause the display device to display thereon the power source elected.  
Nomura teaches
the at least one processor is programed to function as a characteristic data obtaining unit configured to obtain characteristic data of each of the power sources, the characteristic data including power feeding capabilities thereof [Fig. 4, paragraphs 0053-0055, “it is determined whether a value obtained by subtracting the "PV generated power" from the "load power" is equal to or greater than the "peak cut power" … the load power of 1.04 is provided by the grid power and the PV generated power, without discharging of the power storage system”; It can be seen that the powers sources data are obtained in order to determine the grid power and the PV generated power can supply power to the load without using the storage power],
the at least one processor is programed to function as the power source management unit to elect, based on necessary power data indicating power necessary for electric devices to operate and the characteristic data, a power source among the power sources to be assigned to a specific electric device [Fig. 4, paragraphs 0025-0027, “supplying grid power to various electronic device within the building 21 … supplying power generated at the photovoltaic power generator 15 ("PV power") to various electronic devices within the building 21 … supplying power in the power storage system 13 to various electronic devices within the building 21”; Fig. 4, paragraphs 0053-0055, “the load power of 1.04 is provided by the grid power and the PV generated power, without discharging of the power storage system”; selecting one or more power sources to supply power to the load], and 
the at least one processor is programed to function as the display control unit to cause the display device to display thereon the power source elected [paragraph 0018, “FIG. 4 is a graph illustrating (i) change of load power for each time segment within a group, and (ii) a power supply ratio of power from a photovoltaic power generator, power from a power storage system and power from a grid with respect to the load power”]. 4  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method for determining condition of the storage device of Akinaga to include the process of electing a power source among the power sources to be assigned to a specific electric device, and displaying the elected power source of Nomura. Doing so would help managing power supply to users within a group from a power storage system and power supply to the users from a grid (Nomura, abstract).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Akinaga in view of Goutard et al. in view of Ukita in view of Saito et al. and further in view of Wu et al. (US Pub. 2013/0030920).
As per claim 9, Akinaga, Goutard, Ukita and Saito teach the condition determination system according to claim 4.
Akinaga further teaches
the facilities include an existing power source [paragraph 0009, power storage facility; paragraph 0016, “information on the main electrical characteristics (storage characteristics) of the power storage device is acquired”],
Akinaga, Goutard, Ukita and Saito do not teach
a portable power source that substitutes for the existing power source, 
the at least one processor is programed to function as a position data obtaining unit to obtain position data indicating a position of the portable power source, and 
the at least one processor is programed to function as the display control unit to cause the display device to display thereon the position data.  
Wu teaches
a portable power source that substitutes for the existing power source [paragraph 0014, “as a battery or other electrical power storage device reaches or approaches the end of its stored charge, an end user may simply replace, exchange or otherwise swap batteries or other electrical power storage devices”], 
the at least one processor is programed to function as a position data obtaining unit to obtain position data indicating a position of the portable power source [paragraph 0012, “employ collection, charging and distribution machines … to collect, charge and distribute electrical power storage devices (e.g., batteries, supercapacitors or ultracapacitors)”; paragraph 0026, “providing information regarding availability of portable electrical energy storage devices and locations of collection, charging and distribution machines”; It can be seen that providing location of the machine is to provide the location of the electrical energy storage device; paragraph 0043, “The collection, charging and distribution machine 102 is positioned at some location 112”], and 
the at least one processor is programed to function as the display control unit to cause the display device to display thereon the position data the display control unit causes the display device to display thereon the position data [paragraph 0086, “The availability of charged portable electrical energy storage devices at these particular collection, charging and distribution machines may also or instead be highlighted or given special designations on a displayed map on the mobile device 313, or may be indicated on the displayed map instead of locations of other collection, charging and distribution machines at which portable electrical energy storage devices are available. The number and types of available portable electrical energy storage devices … (e.g., within close proximity to the mobile device 313 and/or the vehicle 310a) may also be displayed”].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method for determining condition of the storage device of Akinaga to include the process of substituting the existing power source, obtaining unit that obtains position data indicating a position of the portable power source, and displaying the position data of Wu. Doing so would help the user to exchange electrical energy storage devices before they are depleted or almost depleted (Wu, 0084).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Akinaga in view of Goutard et al. in view of Ukita in view of Saito et al. in view of Wu et al. and further in view of Fukubayashi et al. (US Pub. 2016/0226250).
As per claim 10, Akinaga, Goutard, Ukita, Saito and Wu teach the condition determination system according to claim 9.
Wu teaches
the portable power source includes a storage battery power source [paragraph 0014, “as a battery or other electrical power storage device reaches or approaches the end of its stored charge, an end user may simply replace, exchange or otherwise swap batteries or other electrical power storage devices”,
Akinaga, Goutard, Ukita, Saito and Wu do not teach
the at least one processor is programed to function as the display control unit to cause the display device to display thereon remaining capacity data indicating a remaining battery capacity of the storage battery power source of the portable power source.  
Fukubayashi teaches
the at least one processor is programed to function as the display control unit to cause the display device to display thereon remaining capacity data indicating a remaining battery capacity of the storage battery power source of the portable power source [Fig. 20 (3) shows the vertical axis represents the remaining amount of power of battery and the horizontal axis represents a time; paragraph 0173,  “In (3) of FIG. 20, the horizontal axis represents a time, and the vertical axis represents the amount of charge (Wh) of a storage battery … a dotted line indicates changes in the amount of charge of the storage battery in a case where power is discharged up to an upper limit in each discharging time period … a line indicates changes in the amount of charge of the storage battery in a case where power is discharged up to an upper limit in each discharging time period”].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method for determining condition of the storage device of Akinaga to include the process of displaying remaining capacity data indicating a remaining battery capacity of the storage battery power source of Fukubayashi. Doing so would help determining the remaining amount of power that can be discharged to a load from a storage battery to generate a discharging schedule (Fukubayashi, abstract).

As per claim 11, Akinaga, Goutard, Ukita, Saito and Wu teach the condition determination system according to claim 9.
Wu teaches
the portable power source includes a storage battery power source [paragraph 0014, “as a battery or other electrical power storage device reaches or approaches the end of its stored charge, an end user may simply replace, exchange or otherwise swap batteries or other electrical power storage devices”,
Akinaga, Goutard, Ukita, Saito and Wu do not teach
the at least one processor is programed to function as the display control unit to cause the display device to display thereon power feedable time data indicating a time period, over which the storage battery power source of the portable power source is able to feed power.  
Fukubayashi teaches
the at least one processor is programed to function as the display control unit to cause the display device to display thereon power feedable time data indicating a time period, over which the storage battery power source of the portable power source is able to feed power [paragraph 0043, “The storage battery system 40 discharges power charged in the system in accordance with the discharging schedule generated by the storage battery management device 10”; paragraph 0061, “creates a discharging schedule for discharging power having an amount indicated by the remaining discharge capacity information according to a plan”; Figs. 7, 10 … 15, 17 display the discharge power amount over periods of time].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method for determining condition of the storage device of Akinaga to include the process of displaying power feedable time data indicating a time period, over which the storage battery power source of the portable power source is able to feed power of Fukubayashi. Doing so would help improving energy consumption performance and social environment performance of the entire electric power system on the basis of the behavior of consumers (Fukubayashi, 0004).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Kotowski et al. (US Pub. 2015/0048679) describes a method for determining that the one or more conditions are satisfied and to provide a first secure communication to the first appliance to control the power consumption.
Jeong (US Pub. 2012/0166008) describes a controller to generate a control signal for turning on/off the plurality of electric appliances individually based on the information about the electricity supply and demand and the differentially graded information list.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T NGUYEN whose telephone number is 571-272-0103. The examiner can normally be reached M-F, 8 AM-5 PM, (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR FERNANDEZ can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T. N./Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128